Citation Nr: 0415530	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This appeal arose from a May 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  The veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Montgomery RO on March 7, 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has stated that he suffers from flashbacks, 
nightmares and trouble sleeping.  He stated that on his first 
night at the Air Force Base in Vietnam the base was fired on.  
He was afraid that the shots would hit the barracks and that 
he would be killed.  He stated that he had hidden under his 
bunk.  This would occur two to three times per week.  He also 
stated that he had been forced to stay on duty for a two week 
period, a virtual prisoner on duty.  The commanding officer 
that had ordered this was sent home.  While stationed in 
Texas, he was forced out of town because he was African-
American.

The veteran then stated that ever since Vietnam, he has 
suffered from nightmares and flashbacks.  He indicated that 
he could no longer tolerate loud noises and was angry all the 
time.  He related these symptoms directly to his service.

The evidence of record indicates that the veteran has been 
treated via group therapy for PTSD at VA.  The VA examination 
noted that the veteran was a noncombatant, responsible for 
operating power generators.  He was noted to have good eye 
contact and was alert and oriented in four spheres.  His 
speech displayed regular rate and rhythm, his mood was all 
right and his affect was appropriate.  His thought processes 
were coherent and there was no indication of psychosis.  The 
diagnosis was generalized anxiety disorder with PTSD 
features.

After reviewing the record, the Board notes that there has 
been no attempt to verify any of the veteran's claimed 
stressors.  In addition, the VA examination was not adequate.  
It did not provide a definitive diagnosis, nor did it relate 
any PTSD symptoms to any verified stressor.  Therefore, the 
Board finds that additional development is necessary.

Under these circumstances, this case is REMANDED for the 
following:

1.  All duty to notice and duty to assist 
requirements of the 38 U.S.C. §§ 5103(a) 
and 5103A and 38 C.F.R. § 3.159(b) and 
(c) must be met.

2.  Prepare a list of the veteran's 
claimed stressors, as noted in his 
statements provided in 2001 and in his 
March 2003 hearing testimony.

3.  Forward this list of claimed 
stressors to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, for 
verification.  If the claimed stressors 
cannot be verified, it should be so 
stated for the record.

4.  Once a response from USASCRUR has 
been received, the veteran should be 
afforded a VA psychiatric examination.  
The examiner must provide a definitive 
diagnosis (that is, whether or not the 
veteran suffers from PTSD).  If PTSD is 
diagnosed, the examiner must relate the 
symptoms of PTSD to a verified 
stressor(s).  A complete rationale for 
all conclusions must be provided by the 
examiner.

5.  Following the above developoment, the 
claim should be reviewed.  If the benefit 
sought on appeal cannot be granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


